Citation Nr: 9905664	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-32 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder for the period from July 19, 1994, 
to November 7, 1996.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder from November 8, 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1997, at which time the one 
and only issue for review was that of entitlement to an 
increased rating for post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  Due to 
substantive changes made to the schedular criteria for the 
evaluation of psychiatric disorders, effected November 7, 
1996, see 61 Fed. Reg. 52695-52702 (1996), the aforementioned 
issue was remanded by the Board to the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, for 
its consideration of the veteran's claim for increase under 
both the former and current versions of the regulations.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

While the case remained in remand status, the RO in rating 
action effected in September 1998 increased the schedular 
evaluation for the veteran's PTSD from 50 percent to 70 
percent, effective from November 8, 1996, the date reported 
by the veteran that he had ceased to be employed.  In 
addition, the RO also granted a total disability evaluation 
for compensation based on individual unemployability, 
effective from November 8, 1996.  The veteran was furnished a 
supplemental statement of the case, dated in September 1998, 
as to the claim for increase for PTSD, wherein he was 
informed that the action taken represented a grant of 
benefits on appeal for which the claim had been remanded.  He 
was also advised that if he wished to withdraw his appeal, he 
was to do so within 60 days, and that if no such 
communication was received, his appeal would be certified to 
BVA.  Notice was not received from the veteran that he wished 
to withdraw his appeal, and inasmuch as a full grant of 
benefits was not made, the case is now again before the Board 
for further consideration.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

An issue regarding the veteran's entitlement to service 
connection for depression, secondary to PTSD, was advanced by 
the veteran's attorney in written correspondence, dated in 
September 1997.  Such matter has not been developed or 
certified for the Board's review at this time, and, as such, 
it is not addressed in the body of this decision.  Such 
matter is referred to the RO for appropriate action.

It is of note that the veteran is represented in this matter 
by a private attorney by virtue of a VA Form 22a, Appointment 
of Attorney or Agent as Claimant's Representative, executed 
by the veteran in May 1997 and received by the RO in June 
1997.  Such appointment had the effect of revoking the 
veteran's prior power of attorney to the Disabled American 
Veterans, and, thus, an informal hearing presentation by such 
organization that was submitted to BVA in December 1998 was 
offered in error.  


FINDINGS OF FACT

1.  Evidence is in relative equipoise as to the existence of 
a severe impairment of social and industrial adaptability, 
but none greater, resulting from the veteran's only service-
connected disability, PTSD, during the period from July 19, 
1994, to November 7, 1996.

2.  By rating action in September 1998, the RO established 
entitlement of the veteran to a total disability evaluation 
for compensation, due to individual unemployability, 
effective from November 8, 1996.

3.  Pursuant to 38 C.F.R. § 4.16(c) and Karnas, supra, a 100 
percent schedular evaluation is for assignment for the 
veteran's PTSD from November 8, 1996, based on the RO's prior 
finding of unemployability due solely to PTSD from such date.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent schedular 
evaluation, but none greater, for the period from July 19, 
1994, to November 7, 1996, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.125-4.132, 
Diagnostic Code 9411, as in effect prior to November 7, 1996; 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.125-4.130, 
Diagnostic Code 9411 (1998).

2.  The criteria for the assignment of a 100 percent 
schedular rating for PTSD for the period beginning November 
8, 1996, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.16(c), 4.125-4.132, Diagnostic Code 
9411, as in effect prior to November 7, 1996; 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.125-4.130, Diagnostic 
Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that the veteran's 
claim for increase for PTSD is plausible and capable of 
substantiation and is, therefore, well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  An allegation 
that a service-connected disorder has become more severe is 
sufficient to well-ground a claim for increase.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist.  38 U.S.C.A. § 5107(b) (West 
1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that since the time the veteran filed his 
claim for increase, there has been a change in regulations 
with respect to the rating criteria to be utilized in the 
rating of neuropsychiatric disorders.  See 61 Fed. Reg. 
52695-52702 (1996).  In cases, such as this, where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran will be 
applied, unless Congress provided otherwise, or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).
 
Under the criteria in effect prior to November 7, 1996, the 
veteran's PTSD is rated under 38 C.F.R. 4.132, Diagnostic 
Code 9411.  Under that section, a 10 percent rating is 
assignable for mild social and industrial impairment.  A 30 
percent evaluation is for assignment for definite impairment 
of social and occupational functioning and a 50 percent 
evaluation is assignable for considerable impairment.  Severe 
impairment of social and industrial adaptability warrants a 
70 percent rating and where there is shown to be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, virtual isolation in the community, 
or a demonstrable inability to obtain or retain employment, a 
100 percent schedular evaluation is for assignment.

Under the version of the rating criteria effective November 
7, 1996, codified at 38 C.F.R. § 4.130, Diagnostic Code 9411, 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, 
warrant a 10 percent schedular evaluation.  In the presence 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is assignable.  If the following criteria are met, 
that is, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (i.e. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, the 
rating schedule calls for an evaluation of 50 percent.  

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 percent schedular evaluation.

I.  Claim for Increase for PTSD from July 19, 1994, to 
November 7, 1996

The record reflects that service connection for PTSD was 
established by a rating decision of the RO in April 1995, at 
which time a 50 percent schedular evaluation was assigned for 
such disorder under Diagnostic Code 9411 of the VA's Schedule 
for Rating Disabilities, effective from July 19, 1994.  The 
veteran thereafter appealed the rating assigned in April 
1995.  In view of the RO's action in September 1998, 
assigning a 70 percent rating, effective from November 8, 
1996, the initial question presented is whether a rating in 
excess of 50 percent is assignable for the period prior to 
November 8, 1996.

Evidence on file otherwise denotes that the veteran has 
earned a Bachelor's degree in Economics and has past work 
experience for short periods in 1968 as a produce clerk and 
surgical nurse, and for a period dating to 1972 as a graphic 
arts photographer/dark room worker.  As a photographer, the 
veteran's highest annual salary was $41,000, which he earned 
during the period from December 1988 to February 1989.  
Beginning in or about 1990, he was employed on an hourly 
basis as a photographer/dark room worker, earning $10 hourly, 
plus overtime wages.  The veteran last worked on November 7, 
1996, following a verbal and physical confrontation with a 
co-owner of the photographic arts business where he was 
employed.  Unemployment benefits were later paid to the 
veteran based on his discharge from that employment for 
reasons unrelated to work misconduct on the part of the 
veteran.  The record also indicates that he has remained in 
receipt of outpatient treatment for his PTSD on a regular 
basis since 1994.

The evidence of record pertaining to the period in question 
is somewhat divided as to the severity of the veteran's PTSD.  
In this regard, the Board observes that a VA psychiatric 
examiner in September 1994 determined that symptoms 
suggestive of PTSD were productive of moderate incapacity.  
Such examiner specifically noted the veteran's uneasiness 
around people, but it was reported that he had developed a 
system of avoiding people and was functioning at work on a 
regular basis.  Only a minimal social life was indicated.  On 
the other hand, clinicians associated with a VA PTSD 
treatment program in which the veteran became enrolled in 
September 1994 found in their February 1995 statement that 
the veteran's PTSD was both chronic and severe.  His PTSD 
symptoms were described by the PTSD program personnel to 
include irritability, flashbacks, job losses, difficulty in 
dealing with authority figures, an inability to withstand 
criticism, anxiety, sleep difficulties, startle reflex, 
social isolation, and paranoia regarding his environment.  

The veteran was afforded another VA psychiatric examination 
by a separate examiner in April 1995, findings from which are 
internally inconsistent.  The examiner noted a single 
psychiatric diagnosis, that of PTSD, and he assigned a Global 
Assessment of Functioning Scale score of 50, representing a 
determination that there was present serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  That notwithstanding, the examiner reported in 
his narrative summary that the veteran's PTSD was productive 
of only mild incapacity in that the veteran was able to 
function in a work setting and live a simple, low stress 
existence.  

A VA social worker who conducted a social and industrial 
survey in April 1995 noted that the veteran had been employed 
for the previous five years as a professional photographer 
and that such work entailed laboring by himself in a dark 
room.  By his own report, the veteran worked better when 
alone and in no contact with other people, and it was the 
impression of the examining social worker that the veteran 
was unable to work with others or in a stressful environment 
due to his Vietnam stressors.  Further evidence of the degree 
to which the veteran's ability to work is affected by his 
PTSD is furnished by a former supervisor who in a statement 
in March 1996 outlined in detail the on-the-job problems 
experienced by the veteran.  Such problems were noted to 
include a lack of focus, an inability to follow directions, 
poor concentration ability, an inability to prioritize tasks, 
and an inability to interact with customers and fellow 
employees.  The former supervisor noted that the veteran 
usually kept to himself, often eating his lunch in his car 
throughout the year.  He had not been considered for 
additional responsibility or advancement and he reportedly 
remained in the same position and at the same rate of pay 
throughout the supervisor's tenure.

The record also includes reports of outpatient treatment 
received by the veteran during the pertinent time frame, 
which include notations from a treating psychiatrist that in 
December 1995 that the veteran's PTSD was severely disabling.

On balance, the pertinent evidence, including the veteran's 
sworn testimony before the RO's hearing officer in April 
1996, is found to be in relative equipoise as to the 
existence of a severe impairment of social and industrial 
adaptability during the period prior to November 8, 1996, 
resulting from the veteran's PTSD.  As such, the benefit-of-
the-doubt rule set forth in 38 U.S.C.A. § 5107(b) requires 
the assignment of a 70 percent schedular evaluation for the 
veteran's PTSD during the period from July 19, 1994, to 
November 7, 1996.

The record is devoid of evidence that there was present 
during the appropriate period virtual isolation in the 
community, totally incapacitating symptoms bordering on gross 
repudiation of reality, a demonstrable inability to obtain or 
retain employment, or total social and industrial impairment, 
such that a 100 percent schedular evaluation would be for 
assignment.  It is also of significant importance that the 
record otherwise denotes that the veteran was able to sustain 
gainful employment throughout that time frame, although not 
without difficulty.  Hence, a schedular evaluation in excess 
of 70 percent is not shown to be warranted.

In view of the Board's assignment of a 70 percent rating for 
PTSD, the question is presented as to the effect of 38 C.F.R. 
§ 4.16(c).  That regulatory provision, last in effect on 
November 6, 1996, provided that where the only compensable 
service-connected disability was a mental disorder rated as 
70 percent disabling, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, a 100 percent schedular evaluation was 
assignable.  See 61 Fed. Reg. 526905-52702 (1996).  Inasmuch 
as a 70 percent rating is assignable for the period from July 
19, 1994, to November 7, 1996, it must then be determined 
whether during that period the veteran was unable to work.  
The record reflects that, during the time frame in question, 
competent evidence that the veteran was unable to engage in 
gainful employment is lacking.  One treating VA physician 
noted in a report of January 1995 that the veteran was 
"essentially unemployable" at that time, such opinion 
ignores the veteran's continuous gainful employment as a 
photographer and dark room worker since 1990, earning $10 
hourly, plus overtime wages, and working not less than 40 
hours weekly according to his own reports.  Such opinion is 
thus without an adequate foundation and is without probative 
value.  While the veteran may have been underemployed, 
considering his educational background and prior salary 
history, such work is not viewed as marginal employment based 
on the annual income derived from that employment, nor is 
there any showing that the facts demonstrate marginal 
employment, there being no indication that such work was in a 
protected environment, such as a family business or sheltered 
workshop as contended by the veteran.  It is thus found that 
38 C.F.R. § 4.16(c) does not provide a basis for the 
assignment of a 100 percent schedular evaluation during the 
time frame in question.

Lastly, consideration is accorded the question of the 
veteran's entitlement to an increased evaluation based on 
extraschedular considerations.  In this regard, it is 
observed that the record does not indicate that the veteran 
has ever been hospitalized for treatment of his service-
connected PTSD, and while the record does identify 
significant work-related limitations flowing from his PTSD, 
the 70 percent schedular evaluation assigned on the basis of 
a severe industrial impairment is judged to compensate the 
veteran adequately for the level of impairment shown.  
Notwithstanding his limitations and past salary history, it 
is noted that the veteran was able to maintain satisfactorily 
his photographer/dark room employment during the period from 
July 1994 to November 1996, without interruption.  That being 
the case, the Board cannot determine that the regular 
schedular standards have been rendered inadequate and that an 
extraschedular evaluation of increased disability is for 
assignment based on a finding of a marked interference with 
employment.  38 C.F.R. § 3.321 (1998); see also, Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

II.  Claim for Increase for PTSD for the Period Beginning 
November 8, 1996

Regarding this portion of the veteran's appeal, the Board 
notes that the RO by its rating decision of September 1998 
established entitlement of the veteran to a total disability 
evaluation for compensation, based on individual 
unemployability.  Given that the veteran's PTSD is his sole 
service-connected disability and that such disorder was 
evaluated by the RO as 70 percent disabling and determined to 
have been productive of unemployability as of November 8, 
1996, and inasmuch as the provisions of 38 C.F.R. § 4.16(c) 
are for application pursuant to Karnas, the Board is 
compelled to find that a 100 percent schedular evaluation for 
PTSD is assignable under 38 C.F.R. § 4.16(c), effective from 
November 8, 1996.  As such, this portion of the appeal is 
allowed in full.


ORDER

A 70 percent schedular rating is assignable for the veteran's 
service-connected PTSD for the period from July 19, 1994, to 
November 7, 1996, subject to those provisions governing the 
payment of monetary benefits.

A 100 percent schedular evaluation is assignable for the 
veteran's service-connected PTSD for the period, beginning 
November 8, 1996, governing the payment of monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 10 -


